DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 03/14/2019 and Preliminary Amendment filed on 03/19/2019.
Claims 1-20 have been canceled, and new claims 21-40 have been added.  Currently, claims 21-40 are pending.

Priority

This application is claimed as a continuation of U.S. Patent Application No. 15/261,556 filed 09/09/2016, which claims priority from U.S. Provisional Patent Application No. 62/217,409 filed on 09/11/2015.  Both the application 15/261,556 and the provisional application 62/217,409 provide sufficient support for the claimed invention of this application as written requirements under 35 U.S.C. §112(a) or pre-AIA  35 U.S.C. §112, first paragraph.  Therefore, the effective filing date of this application is 09/11/2015.





Information Disclosure Statement

Information Disclosure Statements (IDS) filed by Applicant on 03/14/2019, 10/22/2019, 12/31/2019, 02/18/2020 and 09/01/2020 have been considered.  Copies of the considered IDS(s) initialed, signed and dated by Examiner are enclosed with this Office action.

Specification

Amendment to the Specification filed on 05/31/2019 is accepted and entered.

Remarks

Regarding claim 21, claim 21 recites a method comprising a series of steps performed by one or more computers, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 21 reciting a method/technique for processing a natural language query using a graph representing contents of a database is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 21 as well as its dependent claims 22-32 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 33, claim 33 recites a system comprising one or more computers (i.e., hardware) as some of its components, which is directed to a machine (i.e., a statutory category of 

Regarding claim 38, claim 38 recites one or more non-transitory computer-readable media storing instructions, which is directed to a manufacture (i.e., a statutory category of invention).  In addition, claim 38 reciting a method/technique for processing a natural language query using a graph representing contents of a database is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 38 as well as its dependent claims 39-40 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Claims 21-40 are allowed.






Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The present invention is directed to a method/system for searching using a natural language query, which comprises:
obtaining a graph representing contents of a database, the graph comprising:
(i) nodes that respectively represent columns of tables in the database; and
(ii) edges between nodes that represent join paths between the columns represented by the nodes;
receiving a natural language query;
assigning, for each of multiple elements of the natural language query, an edge of the graph leading to a node corresponding to the element;
generating a structured query that represents the natural language query based on the assigned edges; and
providing, in response to the natural language query, results identified using the structured query.

 The closest prior art of record, Cohen et al. (U.S. Publication No. 2013/0080472) teaches a method/system for processing natural language queries which comprises receiving a natural language query, translating the natural language query into one or more database queries for execution in database via DBM instructions, disambiguating ambiguous words in the natural language query during translation, executing the generated one or more database queries in the 

However, Cohen et al. fails to anticipate or render obvious the recited features of obtaining a graph representing contents of a database, the graph comprising: (i) nodes that respectively represent columns of tables in the database; and (ii) edges between nodes that represent join paths between the columns represented by the nodes; assigning, for each of multiple elements of the natural language query, an edge of the graph leading to a node corresponding to the element; AND generating a structured query that represents the natural language query based on the assigned edges, as similarly presented in independent claims 21, 33 and 38.  
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 22-32, 34-37 and 39-40 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164